UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2014 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission file number: 000-54267 FREEZE TAG, INC. (Exact name of registrant as specified in its charter) Delaware 20-4532392 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 18062 Irvine Blvd, Suite 103 Tustin, California (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (714) 210-3850 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yesx No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x Applicable only to issuers involved in bankruptcy proceedings during the preceding five years: Indicate by check mark whether the registrant filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. Yes o No o Applicable only to corporate issuers: Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. As of August 10, 2014, there were 99,938,817 shares of common stock, $0.001 par value, issued and outstanding. FREEZE TAG, INC. TABLE OF CONTENTS PART I – FINANCIAL INFORMATION ITEM 1 Financial Statements 4 ITEM 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 35 ITEM 3 Quantitative and Qualitative Disclosures About Market Risk 39 ITEM 4 Controls and Procedures 39 PART II – OTHER INFORMATION ITEM 1 Legal Proceedings 41 ITEM 1A Risk Factors 41 ITEM 2 Unregistered Sales of Equity Securities and Use of Proceeds 41 ITEM 3 Defaults Upon Senior Securities 41 ITEM 4 Mine Safety Disclosures 41 ITEM 5 Other Information 41 ITEM 6 Exhibits 42 2 PART I – FINANCIAL INFORMATION The accompanying financial statements have been prepared in accordance with generally accepted accounting principles for interim financial information and in accordance with the instructions for Form 10-Q. Accordingly, they do not include all of the information and notes required by generally accepted accounting principles for complete financial statements. In the opinion of management, the financial statements contain all material adjustments, consisting only of normal recurring adjustments necessary to present fairly the financial condition, results of operations, and cash flows of the Company for the interim periods presented. The results for the period ended June 30, 2014 are not necessarily indicative of the results of operations for the full year. These financial statements and related notes should be read in conjunction with the financial statements and notes thereto included in the Company’s Form 10-K filed with the Securities and Exchange Commission for the period ended December 31, 2013. 3 ITEM 1 Financial Statements FREEZE TAG, INC. (A DELAWARE CORPORATION) BALANCE SHEETS (Unaudited) (Audited) June 30, December 31, ASSETS Current Assets Cash $ $ Accounts Receivable, Net (Net of Allowance of $5,600 and $5,600 as of June 30, 2014 and December 31, 2013, respectively) Deferred Financing Costs Prepaid Royalties Prepaid Expenses Total Current Assets Fixed Assets, Net (Net of depreciation of $9,549 and $8,949 as of June 30, 2014 and December 31, 2013, respectively) Other Long-term Assets, Net (Net of amortization of $87,332 and $75,732 as of June 30, 2014 and December 31, 2013 respectively) TOTAL ASSETS $ $ LIABILITIES & EQUITY (DEFICIT) Liabilities Current Liabilities Accounts Payable $ $ Accrued Compensation Accrued Royalties Accrued Interest Accrued Expenses Technology Payable Unearned Royalties Convertible Note Payable, Related Party, Net (Net of debt discount of $186,450 and $372,900 as of June 30, 2014 and December 31, 2013, respectively) Convertible Note Payable (Net of debt discount of $247,494 and $48,493 as of June 30, 2014 and December 31, 2013, respectively) Derivative Liabilities - Total Current Liabilities Total Liabilities Equity (Deficit) Preferred Stock 1 - $0.001 par value per share, 10,000,000 shares authorized, 1,000 shares issued and outstanding as of June 30, 2014 and December 31, 2013, respectively Common Stock $0.001 par value per share, 500,000,000 shares authorized, 99,938,817 and 99,938,817 shares issued and outstanding as of June 30, 2014 and December 31, 2013, respectively) Additional Paid-In Capital Preferred Stock Payable - Common Stock Payable Retained Deficit ) ) Total Equity (Deficit) ) ) TOTAL LIABILITIES & EQUITY (DEFICIT) $ $ The accompanying notes are an integral part of the financial statements. 4 FREEZE TAG, INC. (A DELAWARE CORPORATION) STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended Six Months Ended June 30, June 30, June 30, June 30, Revenues $ Costs and Expenses: Cost of Sales - Product Development Cost of Sales - Licensing General & Administrative Sales & Marketing Amortization & Depreciation Total Costs and Expenses Operating Income/(Loss) Interest Income/(Expense), net ) Loss on Debt Modification - - - ) Derivative Expense ) - ) - Income/Loss before taxes ) Income Tax Expense - - Net Income/(Loss) $ ) $ ) $ ) $ ) Weighted number of common shares outstanding-basic and fully diluted Income/ (Loss) per share-basic and fully diluted $ ) $ ) $ ) $ ) The accompanying notes are an integral part of the financial statements. 5 FREEZE TAG, INC. (A DELAWARE CORPORATION) STATEMENTS OF CASH FLOWS For the Six Months Ended June 30, 2014 and 2013 June 30, June 30, Cash flows from operating activities: Net Loss $ ) $ ) Adjustments to reconcile net loss to net cash used by operating activities: Depreciation expense Amortization expense Loss on debt modification - Amortization of capitalized production costs - Fair value of derivatives adjustments - Amortization on debt discount Changes in operating assets and liabilities: Accounts receivable Prepaid Royalties ) Prepaid Expenses Capitalized Production Costs - ) Accounts Payable ) ) Accrued interest - third party Accrued interest - related party Accrued Expenses Unearned royalties ) ) Net cash used by operating activities ) ) Cash flows from Investing activities: Cash used for purchasing fixed assets - - Net cash used by investing activities - - Cash flows from financing activities: Borrowings of debt - third party Borrowings of debt - related party - Net cash provided by financing activities Net decrease in cash ) ) Cash at the beginning of the period Cash at the end of the period $ $ Non-cash transactions Conversion of debt to common shares - third party $
